Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 1 of 17 PageID #: 198




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 DAVID SPICER,                                  )
                                                )
                 Plaintiff,                     )
                                                )
          v.                                    )       Civil Action No. 19-1966-CFC-SRF
                                                )
 CITY OF DOVER, et al.,                         )
                                                )
                                                )
                 Defendants.                    )

                               REPORT AND RECOMMENDATION


     I.   INTRODUCTION

          Presently before the court in this employment discrimination action is a partial 1 motion to

 dismiss for failure to state a claim upon which relief can be granted pursuant to Federal Rule of

 Civil Procedure 12(b)(6) filed by the City of Dover (“Dover”), Marvin Mailey (“Mailey”), 2

 Robin Christiansen (“Mayor Christiansen”), 3 Timothy Slavin (“Slavin”), 4 Donna Mitchell

 (“Mitchell”), 5 Kimberly Hawkins (“Hawkins”), 6 David Anderson (“Anderson”), 7 and Roy

 Sudler (“Sudler”) 8 (collectively, but excluding Dover, “defendants”). 9 (D.I. 9) For the


 1
   Defendants move to dismiss all counts in the amended complaint except for Count I (race
 discrimination in violation of Title VII) and Count II (retaliation based on race in violation of
 Title VII), both of which are alleged against only defendant City of Dover. (D.I. 10 at 3)
 Defendant James Hutchinson did not join the motion to dismiss; therefore, this Report and
 Recommendation does not address any pending claims against him. (D.I. 9; D.I. 10)
 2
   Former Dover chief of police. (D.I. 5 at ¶¶ 16, 59)
 3
   Mayor of Dover. (D.I. 5 at ¶¶ 15, 37)
 4
   Dover city council president. (D.I. 5 at ¶¶ 17, 37)
 5
   Acting Dover city manager. (D.I. 5 at ¶¶ 19, 37)
 6
   Dover director of human resources. (D.I. 5 at ¶¶ 20, 37)
 7
   Dover city councilman. (D.I. 5 at ¶¶ 21, 41)
 8
   Dover city councilman. (D.I. 5 at ¶¶ 22, 39)
 9
   The briefing for the pending motion is as follows: defendants’ opening brief (D.I. 10),
 plaintiff’s answering brief (D.I. 18), and defendants’ reply brief (D.I. 20).
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 2 of 17 PageID #: 199




 following reasons, the court recommends GRANTING-IN PART and DENYING-IN-PART

 defendants’ motion.

  II.   BACKGROUND 10

        In 2015, for the purpose of hiring a chief of police, Dover established a Police Chief

 Selection Committee (“the committee”) 11 comprised of the mayor, the city council president, the

 chair of the public safety and advisory committee, the city manager, and the director of human

 resources. (D.I. 5 at ¶¶ 33, 36) In December 2016, Paul Bernat, the then-chief of police,

 announced that he would retire effective January 17, 2017, which created a job opening for chief

 of police. (Id. at ¶ 35) Among thirty-four candidates, six received interviews, including plaintiff

 David Spicer (“plaintiff”) and Mailey, who was deputy chief of police at the time. (Id. at ¶ 56)

 The committee eventually recommended Mailey for the chief of police job. (Id. at ¶ 57) Upon

 the committee’s recommendation, Mayor Christiansen nominated Mailey for chief of police to



 10
    The facts in this section are based upon allegations in the complaint, which the court accepts as
 true for the purposes of the present motion to dismiss. See Umland v. Planco Fin. Servs., 542
 F.3d 59, 64 (3d Cir. 2008).
 11
    The amended complaint does not reference the law or laws that established the committee,
 governs the committee, or prescribes the process by which the committee and, more broadly,
 Dover selects a chief of police. (D.I. 5) However, the court takes judicial notice of Chapter 62,
 Article II, Section 62-32 of the Dover Code of Ordinances, which is available at
 https://library.municode.com/de/dover/codes/code of ordinances. See Hena v. Vandegrift, 2020
 WL 1158640, at *25 (W.D. Pa. Mar. 11, 2020) (collecting cases permitting judicial notice of
 municipal ordinances under Fed. R. Evid. 201(b)). The ordinance states:

        A police chief selection committee comprised of the mayor, council president, chair
        of the safety advisory and transportation committee, city manager, and human
        resources director shall advise the mayor on the nomination of the police chief. The
        mayor shall nominate a duly qualified chief of police, whose appointment shall be
        effective upon confirmation by the city council. The chief of police shall be subject
        to removal at any time by the mayor, with the affirmative vote of two-thirds of the
        members elected to the city council, and in accordance with 11 Del. C. Ch. 93 -
        Police Chief Due Process.

 City of Dover, Del. Code of Ordinances, Ch. 62, art. II § 62-32(a) (2015).


                                                  2
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 3 of 17 PageID #: 200




 the Dover City Council. (Id. at ¶ 59) The Dover City Council confirmed Mailey’s selection on

 May 4, 2017. (Id.)

        Plaintiff has been a police officer in the Dover Police Department since September 22,

 1997. (Id. at ¶¶ 27–28) Plaintiff received a promotion to operations division commander on July

 3, 2015. (Id. at ¶ 34) Plaintiff applied for the chief of police job after Paul Bernat retired but

 was not hired. (Id. at ¶¶ 45, 59) Plaintiff filed a grievance with Mailey alleging that racial

 discrimination played a role plaintiff’s being passed over for chief of police. (Id. at ¶ 63)

 Plaintiff’s grievance was denied. (Id. at ¶ 67) Plaintiff subsequently applied and interviewed for

 the deputy chief/major position. (Id. at ¶ 69) Plaintiff was not given the deputy chief/major job

 and was simultaneously transferred from his job as operations division commander to

 administrative division commander—a significant reduction in both responsibility and

 opportunity for advancement. (Id. at ¶¶ 71–75) On April 30, 2019, Mayor Christiansen

 announced Mailey would retire as chief of police. (Id. at ¶ 76) On October 3, 2019, plaintiff

 again applied for the chief of police job, but this time he did not receive an interview. (Id. at ¶¶

 82–83) Plaintiff is Caucasian; Mailey is African American. (Id. at ¶¶ 89, 93)

        Plaintiff initiated this action on October 16, 2019. (D.I. 1) Plaintiff filed an amended

 complaint on December 6, 2019. (D.I. 5) Plaintiff alleges he was denied the chief of police job

 because of his race and was subsequently retaliated against for filing a grievance. (Id. at ¶¶ 95,

 104) Based on these factual allegations, plaintiff brings several claims: Count I—racial

 discrimination in violation of Title VII, Count II—retaliation based on race in violation of Title

 VII, Count III—violation of 42 U.S.C. § 1981, Count IV—violation of 42 U.S.C. § 1981 based

 on retaliation, Count V—violation of 42 U.S.C. § 1983, Count VI—a defamation claim against




                                                   3
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 4 of 17 PageID #: 201




 Mayor Christiansen, Count VII—breach of the implied covenant of good faith and fair dealing,

 and Count VIII—a substantive due process claim under 42 U.S.C. § 1983.

 III.   LEGAL STANDARD

        Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

 upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule

 12(b)(6) motion to dismiss, the court must accept as true all factual allegations in the complaint

 and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542

 F.3d 59, 64 (3d Cir. 2008).

        To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

 must contain a “short and plain statement of the claim showing that the pleader is entitled to

 relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

 complaint must set forth sufficient factual matter, accepted as true, to “state a claim to relief that

 is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

 v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

 allow the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged. See Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

        The court’s determination is not whether the non-moving party “will ultimately prevail,”

 but whether that party is “entitled to offer evidence to support the claims.” In re Burlington Coat

 Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

 omitted). This “does not impose a probability requirement at the pleading stage,” but instead

 “simply calls for enough facts to raise a reasonable expectation that discovery will reveal

 evidence of [the necessary element].” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir.

 2008) (quoting Twombly, 550 U.S. at 556). The court’s analysis is a context-specific task




                                                   4
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 5 of 17 PageID #: 202




 requiring the court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

 679.

  IV.   DISCUSSION

        As a preliminary matter, defendants move to dismiss Count VII of the amended

 complaint, an alleged breach of the implied covenant of good faith and fair dealing. (D.I. 5 at ¶¶

 135–38; D.I. 10 at 5) Early in plaintiff’s answering brief he agrees to dismiss his claims for

 breach of the implied covenant of good faith and fair dealing. (D.I. 18 at 3) Later, however,

 plaintiff asserts, without citation or support, that his claim for breach of the implied covenant is

 legally valid. (Id. at 19) Because plaintiff first conceded the point and then failed to support his

 bald assertion of the claim’s validity, the court recommends granting defendants’ motion to

 dismiss Count VII of the amended complaint.

        Defendants move to dismiss Counts III, IV, V, VI, and VIII of the amended complaint for

 various reasons. (D.I. 10 at 3–5) Plaintiff opposes defendants’ motion as related to these counts

 and requests leave to amend the complaint if the court dismisses any of his claims. (D.I. 18 at 3,

 3 n.2) The court addresses each count and argument in turn below.

        a. The particularity of the amended complaint

        Defendants argue the court should dismiss Counts III, IV, V, and VIII of the amended

 complaint because those counts do not contain allegations attributable to individual defendants. 12

 (D.I. 10 at 9–10) Plaintiff argues these counts amount to properly pled claims for relief against

 all defendants, except for Hawkins. 13 (D.I. 18 at 3–7)




 12
    In the alternative, defendants request that the court require plaintiff to file a more definitive
 statement under Fed. R. Civ. P. 12(e). (D.I. 10 at 10 n.12)
 13
    As discussed in section IV.e, infra, plaintiff agrees to dismiss his claims against Hawkins in
 her individual capacity. (D.I. 18 at 5)


                                                    5
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 6 of 17 PageID #: 203




                     i. Counts III and IV, Plaintiff’s § 1981 Claims

        Plaintiff argues the amended complaint adequately pleads individual liability under

 § 1981. (D.I. 18 at 4–5) Defendants argue the court should dismiss the amended complaint

 because, despite plaintiff’s inclusion of some defendant-specific factual allegations, the amended

 complaint fails to allege how these allegations relate to plaintiff’s substantive claims. (D.I. 10 at

 10)

        Counts III and IV of the amended complaint allege that defendants violated 42. U.S.C. §

 1981. (D.I. 5 at ¶¶ 105–117) Section 1981 “prohibits racial discrimination in the making and

 enforcement of contracts and property transactions.” Brown v. Phillip Morris, Inc., 250 F.3d

 789, 796 (3d Cir. 2001). To state a claim for a violation of § 1981, a plaintiff must allege that (1)

 the plaintiff is a member of a protected class; (2) the defendant acted with the intent to

 discriminate on the basis of race; and (3) the discrimination relates to an activity listed in the

 statute, like the right to make and enforce contracts. Campbell v. Navient Corp., C.A. No. 18-

 1625-RGA, 2019 WL 3802654, at *4 (D. Del. Aug. 13, 2019) (citing Anderson v. Wachovia

 Mortg. Corp., C.A. No. 06-567-SLR, 609 F. Supp. 2d 360, 369–70 (D. Del. 2009). To satisfy

 the notice pleading standard of Fed. R. Civ. 8, a civil rights complaint must state “the conduct,

 time, place, and persons responsible” for the alleged civil rights violations. Evancho v. Fisher,

 423 F.3d 347, 353 (3d Cir. 2005) (citing Boykins v. Ambridge Area Sch. Dist., 621 F.2d 75, 80

 (3d Cir. 1980)); see also Tani v. FPL/Next Era Energy, C.A. No. 10-860-LPS, 2013 WL

 3957710, at *6 (D. Del. Jul. 29, 2013) (dismissing a complaint because “[t]he allegations are not

 directed to any individual Defendant”).

        Counts III and IV of the amended complaint contain no specific allegations as to any

 individual defendant other than Dover. (D.I. 5 at ¶¶ 105–117) Plaintiff alleges that he had a




                                                   6
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 7 of 17 PageID #: 204




 “contractual employment relationship with Defendant City of Dover.” (Id. at ¶ 106) The

 amended complaint contains no allegation that any of the individual defendants entered into,

 made, or enforced a contract with plaintiff. (D.I. 5) Counts III and IV of the amended complaint

 refer to defendants generally, without specifying which defendants are being accused of what

 discriminatory activity. (Id. at ¶¶ 105–117) For example, the amended complaint states that

 “Plaintiff’s race was a motivating factor in Defendant’s decision to fail to promote Plaintiff to

 the Chief of Police position,” and “Defendants purposefully denied Plaintiff promotional

 opportunities.” (Id. at ¶¶ 108, 116) Plaintiff’s generalized reference to “Defendants,” without

 further distinction, “fail[s] to apprise each Defendant of his or [her] alleged discriminatory acts.”

 Tani v. FPL/NextEraEnergy, C.A. No. 10-860-LPS, 2013 WL 3957710, at *6 (D. Del. Jul. 29,

 2013). Further, the amended complaint does not contain any allegation identifying the contract

 at issue or any individual defendant’s racial discrimination in the making or enforcement of a

 contract with plaintiff, which 42 U.S.C. § 1981 requires plaintiff to allege. See Campbell, 2019

 WL 3802654, at *4.

        Individuals can be held liable for a § 1981 violation only if they “are personally involved

 in the discrimination” against the plaintiff and “if they intentionally caused the [employer] to

 infringe” the plaintiff’s § 1981 rights. Al-Khazraji v. Saint Francis College, 784 F.2d 505, 518

 (3d Cir. 1986), aff’d, 481 U.S. 604 (1987). The amended complaint alleges that Dover, “acting

 through the individual Defendants[,] as well as other management and administrative personnel

 of the City[,] are responsible for the discriminatory conduct towards Plaintiff on account of his

 race.” (D.I. 5 at ¶ 112) Plaintiff directs the court to several allegations in the complaint 14 that




 14
   The amended complaint contains allegations that mention particular defendants as shown in
 parentheses: Mayor Christiansen (D.I. 5 at ¶¶ 59–60); Sudler (Id. at ¶¶ 38–39, 43, 54); Anderson


                                                    7
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 8 of 17 PageID #: 205




 precede Counts III and IV and specifically mention the individual defendants and their allegedly

 discriminatory activity. (D.I. 18 at 4–5) The allegations plaintiff refers to 15 fail to provide

 notice to defendants about the people responsible for plaintiff’s alleged civil rights violations

 related to the enforcement of a contract. See Evancho, 423 F.3d at 353; Brown, 250 F.3d at 796.

 Therefore, the court recommends granting defendants’ motion to dismiss Counts III and IV of

 the amended complaint.

                    ii. Counts V and VIII, Plaintiff’s § 1983 Claims

        Defendants argue the allegations in amended complaint lack the individualized

 particularity required to plead § 1983 claims as a matter of law. (D.I. 10 at 10) Plaintiff argues

 the allegations in the amended complaint sufficiently identify defendants and their respective

 conduct to make § 1983 claims against all defendants. (D.I. 18 at 5–7)

        Counts V and VIII of the amended complaint allege that defendants violated 42. U.S.C. §

 1983. (D.I. 5 at ¶¶ 118–29, 139–46) Count V is § 1983 Monell claim. (Id. at ¶¶ 118–29) In

 order to make a successful § 1983 claim “against multiple defendants, a plaintiff must show that

 each individual defendant violated his constitutional rights.” Estate of Smith v. Marasco, 430




 (Id. at ¶¶ 43, 53); Slavin (Id. at ¶¶ 43, 48, 49, 51); Defendant James Hutchinson, a named
 defendant but not a movant here (Id. at ¶ 58); and Mitchell (Id.).
 15
    The amended complaint contains the following defendant-specific allegations: “Mayor
 Christiansen then nominated Marvin Mailey as Chief of Police.” (D.I. 5 at ¶ 59) Sudler
 “campaign[ed] for applicant Marvin Mailey . . . and used his position as Councilman to
 unlawfully influence . . . Dover’s selection process.” (Id. at ¶¶ 38–39, 54) Anderson opined that
 he opposed a bachelor’s degree requirement for the chief of police job “because he had intimate
 knowledge Marvin Mailey did not obtain a Bachelor’s degree.” (Id. at ¶¶ 43, 53) “Slavin
 recommended that the Chief of Police job description and requirements should be substantially
 minimized, including the removal of the requirement of a Bachelor’s degree” and “made a
 motion to hire Marvin Mailey for the Chief of Police position.” (Id. at ¶¶ 43, 48) “Mitchell
 approved the nomination” of Mailey for chief of police. (Id. at ¶ 58) All of these allegations are
 incorporated by reference into the allegations under Counts III and IV of the amended complaint.
 (Id. at ¶¶ 105, 114)


                                                   8
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 9 of 17 PageID #: 206




 F.3d 140, 151 (3d Cir. 2005). Individual “policymakers may be liable under § 1983 if it is

 shown that such defendants, ‘with deliberate indifference to the consequences, established and

 maintained a policy, practice or custom which directly caused [the] constitutional harm.’” A.M.

 ex rel. J.M.K. v. Luzern Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

 original) (quoting Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir.1989)).

           Count VIII is a substantive due process claim under § 1983. (D.I. 5 at 139–46) To make

 a civil rights claim under § 1983, the complaint must contain specific allegations that each

 defendant had “personal involvement in the alleged wrongs.” Rode v. Dellarciprete, 845 F.2d

 1195, 1207 (3d Cir. 1988). “Personal involvement can be shown through allegations of personal

 direction or of actual knowledge and acquiescence. Allegations of participation or actual

 knowledge and acquiescence, however, must be made with appropriate particularity.” Id.; see

 also Blake v. Danberg, C.A. No. 11-146-LPS, 2012 WL 2126916, at *2 (D. Del. Jun. 8, 2012)

 (dismissing a complaint without “allegations . . . directed toward the named defendants”).

           The amended complaint contains allegations related to each individual defendant with

 sufficient particularity to survive a Rule 12(b)(6) motion a state a Monell claim and a substantive

 due process claim. See Rode, 845 F.2d at 1207. The amended complaint contains allegations of

 each defendant’s personal involvement in selecting Mailey, instead of plaintiff, for chief of

 police, which plaintiff alleges was racially motivated and violative of his constitutional rights.

 (D.I. 5 at ¶¶ 5, 38, 43, 48–49, 53–54, 58–60, 110–12) The allegations cited demonstrate each

 defendant’s involvement in Mailey’s selection as chief of police. 16 (Id.) Therefore, the court

 recommends denying defendants’ motion to dismiss Counts V and VIII of the amended

 complaint.



 16
      See supra n.15 for quotations of the individualized allegations.


                                                    9
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 10 of 17 PageID #: 207




             b. Legislative immunity

         Next, defendants argue the amended complaint should be dismissed in its entirety against

  defendants in their individual capacities because they have legislative immunity. (D.I. 10 at 11–

  14) Plaintiff argues defendant-members of the selection committee exercised administrative, not

  legislative, authority and, therefore, are not entitled to legislative immunity. (D.I. 18 at 7–8)

         Like federal and state legislators, local legislators enjoy absolute immunity from suit 17

  arising out of their legislative activities. Bogan v. Scott-Harris, 523 U.S. 44 (1998); In re

  Montgomery Cty., 215 F.3d 367, 376 (3d Cir. 2000). The Third Circuit applies a two-part test to

  determine whether an action is “legislative for immunity purposes.” Acierno v. Cloutier, 40 F.3d

  597, 610 (3d Cir. 1994). The action must be both substantively and procedurally legislative. Id.

  An action is substantively legislative if it “involve[s] a policy-making or line-drawing decision.”

  Id. Although not dispositive of the substantively legislative inquiry, “[w]here the decision

  affects a small number or a single individual, the legislative power is not implicated, and the act

  takes on the nature of administration.” Baraka v. McGreevey, 481 F.3d 187, 198 (3d Cir. 2007)

  (quoting Gallas v. Supreme Court of Pa., 211 F.3d 760, 774 (3d Cir. 2000)); Acierno, 40 F.3d at

  610–12. An action is procedurally legislative if “undertaken through established legislative

  procedures.” Acierno, 40 F.3d at 610.

         The committee, the mayor, and the members of the city council engaged in

  administrative, not legislative activity when they respectively recommended, nominated, and

  confirmed—i.e. hired—Mailey as chief of police, instead of plaintiff. See Bogan, 523 U.S. at 56

  (considering “the termination of a position” legislative activity because “unlike the hiring or




  17
     Bogan v. Scott-Harris, 523 U.S. 44, 49 (1998) (“[L]ocal legislators are . . . absolutely immune
  from suit under § 1983 for their legislative activities.”).


                                                   10
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 11 of 17 PageID #: 208




  firing of a particular employee,” eliminating the position altogether might “have prospective

  implications that reach well beyond the particular occupant of the office”). “[T]he hiring and

  firing of specific individuals generally is not protected by legislative immunity because it is an

  administrative action.” Leapheart v. Williamson, 705 F.3d 310, 314 (8th Cir. 2013) (citing In re

  Montgomery Cty., 215 F.3d at 376–77).

         The committee—which included moving-defendants Slavin and Mitchell—recommended

  Mailey to Mayor Christiansen for chief of police. (D.I. 5 at ¶¶ 57–58) Then, Mayor

  Christiansen nominated Mailey for the job to the Dover city council—which included moving-

  defendants Slavin, Anderson, and Sudler—who confirmed Mailey’s nomination. (Id. at ¶ 59) In

  Bogan, the Supreme Court specifically set aside “hiring or firing” an employee when defining

  the type of activity that is legislative. 523 U.S. at 56. The determination of whether an action is

  substantively legislative “turns on the nature of the act, rather than on the motive or intent of the

  official performing it.” Id. at 54. The committee, mayor, and city council acted to replace a

  retiring employee when going through the selection process that ended in Mailey’s becoming

  chief of police—a “decision[] affecting a single individual.” See Acierno, 40 F.3d at 610.

  Selecting Mailey as chief of police involved zero “policy-making of a general purpose or line

  drawing.” In re Montgomery Cty., 215 F.3d at 376 (internal quotations omitted).

         Defendants argue Aitchison v. Raffiani, 708 F.2d 96 (3d Cir. 1983) stands for the

  proposition that Third Circuit law requires a “functional approach” to determining the scope of

  legislative immunity with respect to individuals in executive offices. (D.I. 10 at 11–12; D.I. 20

  at 4) The court agrees and applies the Aichison’s functional approach here. The committee, the

  mayor, and the city council lack legislative immunity, not because of their location within a

  particular branch of government, but specifically because they performed an administrative, not




                                                   11
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 12 of 17 PageID #: 209




  legislative function—hiring a Dover employee. See Aitchison, 708 F.2d at 99 (“[W]e look to the

  function the individual performs rather than his location within a particular branch of

  government.”).

          Defendants’ attempt to further rely on Aitchison fails because of its distinguishable facts.

  In Aitchison, the defendants, municipal government officials, had absolute legislative immunity

  when they introduced and passed an ordinance that “abolished [plaintiff’s] position of assistant

  building inspector” with the goals of improving “efficiency and economy.” Id. at 97. Courts

  have routinely distinguished between hiring or firing an employee, which occurred here, and

  creating or eliminating a position altogether, which occurred in Aitchison. See, e.g., Bogan, 523

  U.S. at 56 (proposing and voting for an ordinance and introducing a budget that eliminated a

  department with a single employee was legislative); Kalinoski v. Lackawanna Cty., 511 F.

  App’x. 208, 212–13 (3d Cir. 2013) (considering “restructuring” an office and “eliminating a

  position” in the process legislative); Baraka, 481 F.3d at 199 (“[W]e have drawn a distinction

  between the elimination of a position and the termination of an individual employee.”); In re

  Montgomery Cty., 215 F.3d at 376 (distinguishing the administrative “decision to eliminate a

  particular employee” from the legislative elimination of “the position that employee happens to

  hold”); McHugh v. Bd. of Educ. of Milford Sch. Dist., 100 F. Supp. 2d 231, 238 (D. Del. 2000)

  (considering the “adoption of the administrative reorganization plan” which “eliminate[d] the

  position of Supervisor of Transportation/Visiting Teacher from its administrative structure” a

  legislative activity).

          Defendants argue the distinction between voting on an ordinance, as occurred in

  Aitchison, and the selection process here, undertaken pursuant to Dover’s ordinance, is

  irrelevant. (D.I. 20 at 4) The court disagrees. Although the selection committee, mayor, and




                                                   12
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 13 of 17 PageID #: 210




  city council acted pursuant to an ordinance, the function they collectively performed amounts to

  an individual personnel decision, detached from policy making. The ordinance itself prescribes

  the means by which the committee, the mayor, and the council perform an administrative

  function. See City of Dover, Del. Code of Ordinances, Ch. 62, art. II § 62-32 (2015). No

  Supreme Court or Third Circuit case law suggests that action taken pursuant to an ordinance per

  se amounts to legislative activity. Contrary to defendants’ arguments, hiring a chief of police is

  administrative activity under Supreme Court and Third Circuit precedent. See Bogan, 523 U.S.

  at 56; Kalinoski, 511 F. App’x. at 213; Baraka, 481 F.3d at 199–200; In re Montgomery Cty.,

  215 F.3d at 377. Therefore, defendants fail the substantive prong of the legislative immunity test

  articulated in Acierno. Because defendants fail to meet the substantively legislative requirement

  for absolute immunity from suit, the court recommends denying defendants request for dismissal

  on immunity grounds.

         c. Committee members merely advise the mayor

         Defendants argue committee members cannot be liable for plaintiff’s alleged civil rights

  violations or Title VII claims because the committee members did not employ plaintiff and,

  therefore, could not cause plaintiff to suffer an adverse employment action. (D.I. 10 at 4, 14–15)

  Defendants highlight the language of the applicable ordinance, which charges the committee

  with advising the mayor about who to nominate for chief of police. (Id. at 14) Plaintiff

  responds that he does not assert Title VII claims against committee members in Counts III, IV,

  V, and VIII of the amended complaint. (D.I. 18 at 15) Counts III, IV, V, and VIII of the

  amended complaint state civil rights claims against the individual committee members and others

  based on 42 U.S.C. §§ 1981 and 1983 and the Fourteenth Amendment of the United States

  Constitution, not Title VII. (D.I. 5 at ¶¶ 105–29, 139–46) Defendants argument fails because




                                                  13
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 14 of 17 PageID #: 211




  these claims have nothing to do with the status of committee members as plaintiff’s employer.

  See Robinson v. Hicks, 450 F. App’x 168, 173 (3d Cir. 2011) (internal quotations, alterations,

  and citations omitted) (“To establish a prima facie § 1981 claim, the [plaintiffs] must

  demonstrate (1) that they belong to a racial minority; (2) an intent to discriminate on the basis of

  race by the defendant; and (3) discrimination concerning one or more of the activities

  enumerated in § 1981, including the right to make and enforce contracts.”); Groman v. Twp. of

  Manalapan, 47 F.3d 628, 633 (3d Cir. 1995) (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980))

  (“A prima facie case under § 1983 requires a plaintiff to demonstrate: (1) a person deprived him

  of a federal right; and (2) the person who deprived him of that right acted under color of state or

  territorial law.”). Therefore, the court recommends denying defendants’ motion on this basis.

         d. Mayor Christiansen’s statement

         Defendants argue the court should dismiss Count VI of the amended complaint, a

  defamation claim against Mayor Christiansen, because Mayor Christiansen’s alleged defamatory

  statement amounts to an opinion, which cannot support a defamation claim under Delaware law.

  (D.I. 10 at 4, 15–16) Plaintiff argues that the statement is not an opinion. (D.I. 18 at 15–19)

         Under Delaware law, defamation includes five elements: “(1) a defamatory

  communication; (2) publication; (3) the communication refers to the plaintiff; (4) a third party’s

  understanding of the communication’s defamatory character; and (5) injury.” Jordan v. Town of

  Milton, C.A. No. 11-514-GMS, 2013 WL 105319, at *15 (D. Del. Jan. 3, 2013) (citing Eaton v.

  Raven Transp., Inc., 2010 WL 4703397, at *2 (Del. Super. Ct. Nov. 15, 2010)).

         The parties focus on the first element: whether Mayor Christiansen’s statement can be

  considered defamatory. (D.I. 10 at 15–16; D.I. 18 at 15–19) “A pure statement of opinion is

  constitutionally protected and can not be a defamation as a matter of law.” Gill v. Delaware




                                                   14
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 15 of 17 PageID #: 212




  Park, LLC, C.A. No. 03-436-SLR, 294 F. Supp. 2d 638, 647 (D. Del. 2003) (citing Riley v.

  Moyed, 529 A.2d 248, 251 (Del. 1987)). Whether the alleged defamatory statement constitutes

  an opinion is a question of law for the court to decide “from the position of an ordinary reader.”

  Id. The Delaware Supreme Court applies a four-part test to determine whether a statement

  amounts to a “constitutionally protected expression[] of pure opinion.” Riley, 529 A.2d at 251–

  52. Delaware courts (1) “analyze the common usage or meaning of the challenged language;”

  (2) “determine whether the statement can be objectively verified as true or false;” (3) “consider

  the full context of the statement;” and (4) “consider the broader social context into which the

  statement fits.” Id. (internal citations omitted).

         In April 2019, Mayor Christiansen held a press conference with Mailey to announce

  Mailey’s retirement. (D.I. 5 at ¶ 76) During the press conference, a reporter asked Mayor

  Christiansen about litigation stemming from Mailey’s selection process. (Id. at ¶ 77) Mayor

  Christiansen responded that “there was a candidate, referring to Plaintiff, that was not qualified

  and he could not help if the person was upset, he was not selected for the position.” (Id.)

  Plaintiff alleges that Mayor Christiansen’s statement amounts to slander per se. (Id. at ¶ 132)

  However, Mayor Christiansen’s statement that plaintiff “was not qualified” is a pure opinion

  about plaintiff’s qualifications. The common usage and meaning of a statement about an

  individual’s qualifications for a job are subjective opinion. See Riley, 529 A.2d at 251–52.

  Therefore, the court recommends Count VI of the amended complaint be dismissed.

         e. Hawkins did not recommend Mailey

         Defendants also move for the dismissal of all claims in the amended complaint against

  Hawkins. (D.I. 10 at 4–5) Defendants argue that the court should dismiss the amended

  complaint in its entirety as related to Hawkins because she voted against Mailey during his




                                                       15
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 16 of 17 PageID #: 213




  selection process for chief of police. (Id. at 16–17) Plaintiff agrees to dismiss his claims against

  Hawkins in her individual capacity but made no argument about his claims against Hawkins in

  her official capacity. (D.I. 18 at 5) Because plaintiff failed to argue that the court should not

  dismiss Hawkins in her official capacity, the court recommends granting defendants’ motion to

  dismiss Hawkins from this case entirely.

   V.    CONCLUSION

         For the foregoing reasons, the court recommends:

         (1) GRANTING defendants’ motion to dismiss Counts III and IV without prejudice;

         (2) DENYING defendants’ motion to dismiss Counts V and VIII;

         (3) GRANTING defendants’ motion to dismiss Count VI with prejudice; and

         (4) GRANTING defendants’ motion to dismiss Hawkins from the case with prejudice.

         Following the expiration of the objections period and in the event the court adopts the

  recommendation of allowance of amendment, the court recommends that the District Court

  thereafter permit plaintiff ten (10) days to file an amended complaint.

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

  Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

  within fourteen (14) days after being served with a copy of this Report and Recommendation.

  Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

  pages each. The failure of a party to object to legal conclusions may result in the loss of the right

  to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

  (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir. 1987).




                                                   16
Case 1:19-cv-01966-CFC-SRF Document 26 Filed 07/31/20 Page 17 of 17 PageID #: 214




         The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

  Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

  http://www.ded.uscourts.gov.



  Dated: July 31, 2020                                        _________________________
                                                              Sherry R. Fallon
                                                              United States Magistrate Judge




                                                  17
